                      Case 17-81477                 Doc 22           Filed 12/13/18 Entered 12/13/18 10:42:00                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   WESTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   MIGUEL RODRIGUEZ                                                                §           Case No. 17-81477
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    06/21/2017 . The undersigned trustee was appointed on 06/21/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               60,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        20,927.56
                                                     Bank service fees                                                                  47.95
                                                     Other payments to creditors                                                         0.00
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                  15,000.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               24,024.49

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-81477                  Doc 22          Filed 12/13/18 Entered 12/13/18 10:42:00                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 11/07/2017 and the
      deadline for filing governmental claims was 12/18/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 5,250.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 5,250.00 , for a total compensation of $ 5,250.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 13.79 , for total expenses of $ 13.79 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/27/2018                                     By:/s/BERNARD J. NATALE, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                         Case 17-81477              Doc 22     Filed 12/13/18 Entered 12/13/18 10:42:00                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              17-81477                         TML            Judge:        Thomas M. Lynch                              Trustee Name:                      BERNARD J. NATALE, TRUSTEE
Case Name:            MIGUEL RODRIGUEZ                                                                                           Date Filed (f) or Converted (c):   06/21/2017 (f)
                                                                                                                                 341(a) Meeting Date:               08/03/2017
For Period Ending:    11/27/2018                                                                                                 Claims Bar Date:                   11/07/2017


                                   1                                                2                           3                             4                          5                             6

                          Asset Description                                      Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
              (Scheduled and Unscheduled (u) Property)                         Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 2412 W. Jefferson Street                                                            20,000.00                   20,000.00                                                       0.00                        FA
     Rockford Il 61101-0000 Winnebago
  2. 2007 Ford Escape Mileage: 149,000                                                    3,175.00                    3,175.00                                                       0.00                        FA
  3. 2001 Chevrolet Caviler Mileage: 200,000                                                 150.00                    150.00                                                        0.00                        FA
  4. Misc. Household Goods And Furnishings                                                2,000.00                        0.00                                                       0.00                        FA
  5. 2 Tv's                                                                               1,000.00                        0.00                                                       0.00                        FA
  6. Clothing And Personal Items                                                             200.00                       0.00                                                       0.00                        FA
  7. Chase Bank                                                                              100.00                       0.00                                                       0.00                        FA
  8. U.S. Bank                                                                                50.00                       0.00                                                       0.00                        FA
  9. First National Bank                                                                       0.00                       0.00                                                       0.00                        FA
 10. Uninsured Motorist Claim Vs. Gloria Garcia (Owner Of The                            Unknown                          1.00                                                60,000.00                          FA
     Veh


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $26,675.00                  $23,326.00                                               $60,000.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  4/26/2018 SPECIAL COUNSEL REPORTS PI CASE FILED IN WISCONSIN. DISCOVER PENDING.




  Initial Projected Date of Final Report (TFR): 12/31/2018            Current Projected Date of Final Report (TFR): 12/31/2019




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                    Page:           1
                                         Case 17-81477                  Doc 22 Filed 12/13/18
                                                                                            FORM 2Entered 12/13/18 10:42:00                               Desc Main
                                                                        ESTATE CASHDocument
                                                                                    RECEIPTS AND Page 4 of 11 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 17-81477                                                                                                Trustee Name: BERNARD J. NATALE, TRUSTEE                                 Exhibit B
      Case Name: MIGUEL RODRIGUEZ                                                                                             Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX9440
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX5459                                                                                Blanket Bond (per case limit): $3,000.00
For Period Ending: 11/27/2018                                                                               Separate Bond (if applicable):


       1                2                                3                                             4                                                     5                   6                     7

Transaction Date    Check or                  Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   10/10/18             10         Allstate                                   Personal Injury                                        1142-000               $50,000.00                                $50,000.00

   11/05/18             10         Bolgrien, Koepke, Kimes & Livingston       Personal Injury                                        1142-000               $10,000.00                                $60,000.00
                                   LLC
                                   542 East Grand Avenue
                                   Beloit, WI 53511
   11/07/18                        Associated Bank                            Bank Service Fee under 11                              2600-000                                         $47.95          $59,952.05
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   11/07/18           1101         Bolgrien Koepke Kimes & Livingston LLC     Spec Counsel Fees-Rodriguez                            3210-000                                    $10,000.00           $49,952.05
                                   Attn: Mr. Rodney Kimes
                                   542 E Grand Avenue
                                   Beloit WI 53511
   11/07/18           1102         Bolgrien Koepke Kimes & Livingston LLC     Spec Counsel Expenses -                                3220-000                                        $687.50          $49,264.55
                                   Attn: Mr. Rodney Kimes                     Rodriguez
                                   542 E Grand Avenue
                                   Beloit WI 53511
   11/07/18           1103         Peter Savitski Law Office                  Spec Counsel for Rodriguez                             3210-000                                    $10,000.00           $39,264.55
                                   Mr. Peter Savitski
                                   838 N Main Street
                                   Rockford IL 61103
   11/07/18           1104         Peter Savitski Law Office                  Spec Counsel Expenses -                                3220-000                                        $240.06          $39,024.49
                                   Mr. Peter Savitski                         Rodriguez
                                   838 N Main Street
                                   Rockford IL 61103
   11/07/18           1105         Rodriguez, Miguel                          Debtor's Exemption for PI                              8100-002                                    $15,000.00           $24,024.49
                                   2412 W Jefferson St
                                   Rockford IL 61101


                                                                                                               COLUMN TOTALS                                $60,000.00           $35,975.51
                                                                                                                     Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                               Subtotal                                     $60,000.00           $35,975.51
                                                                                                                     Less: Payments to Debtors                    $0.00          $15,000.00
                                                                                                               Net                                          $60,000.00           $20,975.51



        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                      Page Subtotals:                                                        $60,000.00           $35,975.51
                                                                                                                                                                                                Page:           2
                                         Case 17-81477                 Doc 22 Filed 12/13/18
                                                                                           FORM 2Entered 12/13/18 10:42:00                            Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-81477                                                                                            Trustee Name: BERNARD J. NATALE, TRUSTEE                                 Exhibit B
      Case Name: MIGUEL RODRIGUEZ                                                                                         Bank Name: Axos Bank
                                                                                                                 Account Number/CD#: XXXXXX0041
                                                                                                                                         Checking
  Taxpayer ID No: XX-XXX5459                                                                            Blanket Bond (per case limit): $3,000.00
For Period Ending: 11/27/2018                                                                           Separate Bond (if applicable):


       1                2                              3                                            4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                   Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                      Code                                                            ($)
                                   No Transactions                                                                                                                                                      $0.00



                                                                                                           COLUMN TOTALS                                      $0.00                $0.00
                                                                                                                 Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                           Subtotal                                           $0.00                $0.00
                                                                                                                 Less: Payments to Debtors                    $0.00                $0.00
                                                                                                           Net                                                $0.00                $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                   Page Subtotals:                                                             $0.00                $0.00
                                                                                                                                                           Page:     3
                                 Case 17-81477    Doc 22          Filed 12/13/18 Entered 12/13/18 10:42:00         Desc Main
                                                                   Document     Page 6 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0041 - Checking                                              $0.00                  $0.00                 $0.00
                                            XXXXXX9440 - Checking                                        $60,000.00               $20,975.51           $24,024.49
                                                                                                         $60,000.00               $20,975.51           $24,024.49

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $60,000.00
                                            Total Gross Receipts:                     $60,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                  Case 17-81477              Doc 22        Filed 12/13/18 Entered 12/13/18 10:42:00        Desc Main
                                                            Document     Page 7 of 11
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-81477                                                                                                Date: November 27, 2018
Debtor Name: MIGUEL RODRIGUEZ
Claims Bar Date: 11/7/2017


Code #      Creditor Name And Address          Claim Class       Notes                        Scheduled          Claimed            Allowed
            BERNARD J. NATALE LTD              Administrative                                     $0.00         $5,250.00          $5,250.00
100         1639 N ALPINE RD SUITE 401
2100        EDGEBROOK OFFICE CENTER
            ROCKFORD, IL 61107
            natalelaw@bjnatalelaw.com

TRTEE       BERNARD J. NATALE LTD              Administrative                                     $0.00            $13.79            $13.79
XP          1639 N ALPINE RD SUITE 401
100         EDGEBROOK OFFICE CENTER
2200        ROCKFORD, IL 61107
            natalelaw@bjnatalelaw.com

ATTYF       BERNARD J. NATALE LTD              Administrative                                     $0.00         $4,112.50          $4,112.50
EES         1639 N ALPINE RD SUITE 401
100         EDGEBROOK OFFICE CENER
3110        ROCKFORD, IL 61107


ATTYE       BERNARD J. NATALE LTD              Administrative                                     $0.00            $27.22            $27.22
XP          1639 N ALPINE RD SUITE 401
100         EDGEBROOK OFFICE CENER
3120        ROCKFORD, IL 61107


SC1A        Bolgrien Koepke Kimes &            Administrative                                     $0.00        $10,000.00         $10,000.00
100         Livingston LLC
3210        Attn: Mr. Rodney Kimes
            542 E Grand Avenue
            Beloit WI 53511

SC2A        Peter Savitski Law Office          Administrative                                     $0.00        $10,000.00         $10,000.00
100         Mr. Peter Savitski
3210        838 N Main Street
            Rockford IL 61103


SC1E        Bolgrien Koepke Kimes &            Administrative                                     $0.00           $687.50           $687.50
100         Livingston LLC
3220        Attn: Mr. Rodney Kimes
            542 E Grand Avenue
            Beloit WI 53511

SC2E        Peter Savitski Law Office          Administrative                                     $0.00           $240.06           $240.06
100         Mr. Peter Savitski
3220        838 N Main Street
            Rockford IL 61103


Exempti     Miguel Rodriguez                   Administrative                                     $0.00        $15,000.00         $15,000.00
on          2412 W Jefferson St
100         Rockford IL 61101
8100




                                                                           Page 1                   Printed: November 27, 2018




          UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 17-81477                  Doc 22         Filed 12/13/18 Entered 12/13/18 10:42:00      Desc Main
                                                                Document     Page 8 of 11
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 17-81477                                                                                                  Date: November 27, 2018
Debtor Name: MIGUEL RODRIGUEZ
Claims Bar Date: 11/7/2017


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled          Claimed            Allowed
1          First National Bank of Omaha          Unsecured                                          $0.00        $20,471.20         $20,471.20
300        1620 Dodge Street
7100       Stop Code 3105
           Omaha, NE 68197


2          First National Bank of Omaha          Unsecured                                          $0.00        $10,467.85         $10,467.85
300        1620 Dodge Street
7100       Stop Code 3105
           Omaha, NE 68197


3          TD Bank, USA                          Unsecured                                          $0.00         $1,795.81          $1,795.81
300        % American Infosource Lp
7100       P O Box 248866
           Oklahoma City, Ok 73124-8866


4          PYOD,LLC as Assignee Citibank         Unsecured                                          $0.00         $4,928.42          $4,928.42
300        NA
7100       Resurgent Capital Services
           P O Box 19008
           Greenville, SC 29602

5          U.S. Bank National Association        Unsecured                                          $0.00         $8,222.77          $8,222.77
300        P O Box 5227
7100       Cincinnati OH 45201-5227




6          Department Stores National Bank       Unsecured                                          $0.00           $402.83           $402.83
300        C/O Quantum3 Group Llc
7100       Po Box 657
           Kirkland, Wa 98083-0657


7          Portfolio Recovery Associates, Llc    Unsecured                                          $0.00         $8,919.16          $8,919.16
300        P O Box 12914
7100       Norfolk VA 23541




           Case Totals                                                                              $0.00       $100,539.11        $100,539.11
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                 Printed: November 27, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 17-81477              Doc 22    Filed 12/13/18 Entered 12/13/18 10:42:00              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-81477
     Case Name: MIGUEL RODRIGUEZ
     Trustee Name: BERNARD J. NATALE, TRUSTEE
                         Balance on hand                                              $              24,024.49

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: BERNARD J. NATALE LTD $                    5,250.00 $                0.00 $         5,250.00
       Trustee Expenses: BERNARD J. NATALE
       LTD                                 $                          13.79 $             0.00 $           13.79
       Attorney for Trustee Fees: BERNARD J.
       NATALE LTD                                     $         4,112.50 $                0.00 $         4,112.50
       Attorney for Trustee Expenses: BERNARD
       J. NATALE LTD                          $                       27.22 $             0.00 $           27.22
       Other: Bolgrien Koepke Kimes &
       Livingston LLC                                 $        10,000.00 $        10,000.00 $                0.00
       Other: Peter Savitski Law Office               $        10,000.00 $        10,000.00 $                0.00
       Other: Peter Savitski Law Office               $           240.06 $           240.06 $                0.00
       Other: Bolgrien Koepke Kimes &
       Livingston LLC                                 $           687.50 $           687.50 $                0.00
                 Total to be paid for chapter 7 administrative expenses               $                  9,403.51
                 Remaining Balance                                                    $              14,620.98




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 17-81477             Doc 22   Filed 12/13/18 Entered 12/13/18 10:42:00             Desc Main
                                             Document     Page 10 of 11




               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 55,208.04 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 26.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                      Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                    of Claim             to Date          Payment
                          First National Bank of
     1                    Omaha                      $       20,471.20 $               0.00 $          5,421.47
                          First National Bank of
     2                    Omaha                      $       10,467.85 $               0.00 $          2,772.25
     3                    TD Bank, USA               $        1,795.81 $               0.00 $            475.59
                          PYOD,LLC as Assignee
     4                    Citibank NA                $        4,928.42 $               0.00 $          1,305.21
                          U.S. Bank National
     5                    Association                $        8,222.77 $               0.00 $          2,177.67
                          Department Stores National
     6                    Bank                       $          402.83 $               0.00 $            106.68




UST Form 101-7-TFR (5/1/2011) (Page: 10)
         Case 17-81477             Doc 22   Filed 12/13/18 Entered 12/13/18 10:42:00             Desc Main
                                             Document     Page 11 of 11




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Portfolio Recovery
     7                    Associates, Llc            $         8,919.16 $              0.00 $          2,362.11
                 Total to be paid to timely general unsecured creditors               $               14,620.98
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
